

113 HR 3138 IH: Satisfying Energy Needs and Saving the Environment Act of 2013
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3138IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mr. Rothfus (for himself, Mr. Dent, Mr. Barletta, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide that certain emission limits for hydrogen chloride and sulfur dioxide shall not apply to certain existing electric utility steam generating units that use circulating fluidized bed technology to convert coal refuse into energy.1.Short titleThis Act may be cited as the Satisfying Energy Needs and Saving the Environment Act of 2013 or the SENSE Act of 2013.2.Inapplicability of certain emission limits for electric utility steam generating units that convert coal refuse into energy(a)Inapplicability of certain emission limits for certain EGUsThe emission limits for hydrogen chloride and sulfur dioxide in table 2 to subpart UUUUU of part 63 of title 40, Code of Federal Regulations, entitled Emission Limits for Existing EGUs, shall not apply to an electric utility steam generating unit in the subcategory Coal-fired unit not low rank virgin coal if such electric utility steam generating unit—(1)is in operation as of the date of enactment of this Act;(2)utilizes circulating fluidized bed technology to convert coal refuse into energy; and(3)(A)derives at least 75 percent of its heat input from coal refuse; or(B)is a qualifying facility.(b)DefinitionsIn this section:(1)Coal refuseThe term coal refuse means any byproduct of coal mining, physical coal cleaning, or coal preparation operations, that contains coal, matrix material, clay, and other organic and inorganic material.(2)Qualifying cogeneration facilityThe term qualifying cogeneration facility has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).(3)Qualifying facilityThe term qualifying facility means—(A)a qualifying small power production facility; or(B)a qualifying cogeneration facility.(4)Qualifying small power production facilityThe term qualifying small power production facility has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796).